




Exhibit 10.1


VISALUS, INC.
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 26th day of
June, 2013, by and between ViSalus, Inc., a Nevada corporation (the “Company”),
and Ryan Blair, an individual (the “Executive”).


WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the employment relationship of the
Executive with the Company.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree,
effective as of the Effective Date, as follows:


1.Employment Agreement. On the terms and conditions set forth in this Agreement,
the Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Employment Period set forth in Section 2 and in
the positions and with the duties set forth in Section 3. Terms used herein with
initial capitalization not otherwise defined are defined in Section 26.
2.Term. The initial term of employment under this Agreement shall be for a
five-year period commencing on the Effective Date (the “Initial Term”). The term
of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on the fourth annual anniversary of the
Effective Date and each subsequent annual anniversary thereof, unless and until
the Company or Executive provides written notice to the other party in
accordance with Section 14 hereof not less than 90 days before such anniversary
date that such party is electing not to extend the term of employment under this
Agreement (“Non-Renewal”), in which case the term of employment hereunder shall
end as of the end of such Initial Term or Extended Term, as the case may be,
unless sooner terminated as set forth in Section 8 hereof. Such Initial Term and
all such Extended Terms are collectively referred to herein as the “Employment
Period.” Anything herein to the contrary notwithstanding, if on the date of a
Change in Control the Employment Period has not ended and the remaining term of
the Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24-month period following such Change
in Control.
3.Position and Duties. During the Employment Period, the Executive shall serve
as the Chief Executive Officer of the Company. In such capacity, the Executive
shall report exclusively to the Company's board of directors (the “Board”) and
shall have the duties, responsibilities and authorities customarily associated
with such position in a company the size and nature of the Company. In addition,
as of the date hereof, the Executive shall serve as a member of the Board.
The Executive shall devote substantially all of the Executive's business time to
the performance of the Executive's duties hereunder and the advancement of the
business and affairs of the Company; provided that the Executive shall be
entitled to serve as a member of the board of directors of a reasonable number
of other companies, to serve on civic, charitable, educational, religious,
public interest or public service boards, and to manage the Executive's personal
and family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive's duties and
responsibilities hereunder.
4.Place of Performance. During the Employment Period, the Executive shall be
based primarily in Troy, Michigan, except for reasonable travel on Company
business consistent with the




--------------------------------------------------------------------------------




Executive's position. Notwithstanding the foregoing, the Executive agrees to
relocate to the Los Angeles metropolitan area or the New York City metropolitan
area upon the request of the Company.
5.Compensation and Benefits; Equity.
(a)Base Salary. During the Employment Period, the Company shall pay to the
Executive a base salary (the “Base Salary”) at the rate of no less than $750,000
per calendar year, less applicable withholdings, and prorated for any partial
year. The Base Salary shall be reviewed for increase by the Board no less
frequently than annually and may be increased in the discretion of the Board.
Any such adjusted Base Salary shall constitute the “Base Salary” for purposes of
this Agreement. The Base Salary shall be paid in substantially equal
installments in accordance with the Company's regular payroll procedures. The
Executive's Base Salary may not be decreased without Executive's consent during
the Employment Period.
(b)Annual Bonus. For each calendar year ending during the Employment Period, the
Executive shall be paid an annual cash performance bonus (an “Annual Bonus”), to
the extent earned based on performance against objective, reasonably attainable
performance criteria. The performance criteria for any particular calendar year
shall be determined in good faith by the Compensation Committee of the Board
(the “Compensation Committee”), after consultation with the Executive, no later
than sixty (60) days after the commencement of the relevant bonus period. The
Executive's annual bonus opportunity for a calendar year shall equal 150% of the
Executive's Base Salary (the “Target Bonus”) for that year if target levels of
performance for that year are achieved, with a maximum annual bonus of up to
200% of the Executive's Base Salary if target levels of performance for that
year are exceeded. The Annual Bonus shall be adjusted in accordance with the
Company's annual bonus plan applicable to senior executives generally to the
extent that the applicable target performance criteria are not achieved or are
exceeded. The Executive's Annual Bonus for a bonus period shall be determined by
the Compensation Committee in accordance with this Section 5(b) after the end of
the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Company
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b), the Compensation Committee shall at all times act reasonably and
in good faith.
(c)Equity. On the date hereof, the Company shall grant the Executive equity
awards pursuant to the award agreements attached hereto as Exhibit A.
(d)Vacation; Benefits. During the Employment Period, the Executive shall be
entitled to 5 weeks vacation per year, prorated for partial years. The Executive
may use Company aircraft (including any Company-leased aircraft) for business
and personal use. In addition, the Company shall provide to the Executive
employee benefits and perquisites on a basis that is no less favorable in the
aggregate than those provided to any other senior executive of the Company and
no less favorable in the aggregate than those provided to the Executive by the
Holding Company prior to the Effective Date.
6.Expenses. The Executive is expected, and is authorized, to incur reasonable
expenses in the performance of his duties hereunder. The Company shall reimburse
the Executive for all such expenses reasonably and actually incurred by the
Executive during the Employment Period in accordance with policies which may be
adopted from time to time by the Company promptly upon periodic presentation by
the Executive of an itemized account, including reasonable substantiation, of
such expenses. The parties acknowledge and agree that the Executive's personal
life is directly related and important to the success of the business. 
Accordingly, unless otherwise agreed by the parties, expenses shall be
considered to be business expenses unless they have no business relation or
application. To the extent a reimbursed expense is later deemed an expense
incurred solely in connection with personal matters unrelated to the Company's
business (as determined by the Board in good faith), the Executive shall
reimburse the Company for such expense within 30 days of the Board's
determination.
7.Restrictive Covenants. The Company and the Executive acknowledge and agree
that during the Executive's employment with the Company, the Executive will have
access to and may assist in developing Confidential Information and will occupy
a position of trust and confidence with respect to the Company's affairs and
business and the affairs and business of the Company Affiliates. The Executive
agrees that the




--------------------------------------------------------------------------------




following obligations are necessary to preserve the confidential and proprietary
nature of Confidential Information and to protect the Company and the Company
Affiliates against harmful solicitation of employees and certain third parties,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Company and the Company Affiliates:
(a)Non-Disclosure. During and after the Executive's employment with the Company,
the Executive will not knowingly, directly or indirectly, use, disclose or
transfer any Confidential Information other than as authorized in writing by the
Company or within the scope of the Executive's duties with the Company as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; provided, however, that such disclosure shall be limited to the
extent so required; and provided, further, that the Executive shall give the
Company prompt notice of such required disclosure and cooperate with the
Company, at the Company's expense, in seeking suitable protection; (ii) when
such disclosure is reasonably required in order for the Executive to prosecute
or defend any litigation, arbitration or mediation involving this Agreement or
other agreements with the Company or any Company Affiliate, including, but not
limited to, the enforcement of this Agreement or such other agreement; (iii) as
to information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive's direct or indirect violation
of this Section 7(a); (iv) as to information that is or becomes available to the
Executive on a non-confidential basis from a source (other than the Company or
any Company Affiliate) which is entitled to disclose it to the Executive; or
(v) as to information that the Executive possessed prior to the commencement of
employment with the Company.
(b)Materials. The Executive will not, directly or indirectly, remove any
Confidential Information or any other property of the Company or any Company
Affiliate from the Company's premises or make copies of such materials except
for normal and customary use in the Company's business as determined reasonably
and in good faith by the Executive. The Company acknowledges that the Executive,
in the ordinary course of the Executive's duties, routinely uses and stores
Confidential Information at home and other locations; however, the Executive
agrees to take such actions, at the Company's expense, as may be reasonably
required by the Company in order to preserve the security of such Confidential
Information as is stored at his home or at such other locations. The Executive
will return to the Company all Confidential Information and copies thereof and
all other property of the Company or any Company Affiliate and he shall, subject
to the other terms of this Agreement, delete any and all copies of electronic
Confidential Information from any personal computer used by him and from any
PDA, smartphone or other electronic data and/or storage device used by him, in
each case, at any time upon the request of the Company and in any event promptly
after termination of Executive's employment. The Executive agrees to attempt in
good faith to identify and return to the Company any copies of any Confidential
Information after the Executive ceases to be employed by the Company. Anything
to the contrary notwithstanding, nothing in this Section 7 shall prevent the
Executive from retaining a home computer, papers and other materials of a
personal nature, including diaries, calendars and contact lists, information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment.
(c)No Solicitation or Hiring of Employees or Solicitation of Certain Third
Parties.
(i)During the Non-Compete Period, the Executive shall not, directly or
indirectly, solicit, entice, persuade or induce any individual who is employed
by the Company or any Company Affiliate to terminate or refrain from continuing
such employment or to become employed by or enter into contractual relations
with any other individual or entity other than the Company or any Company
Affiliate, and the Executive shall not hire, directly or indirectly, as an
employee, consultant or otherwise, any employee or any person who was employed
by the Company or any Company Affiliate during the prior six (6)-month period,
or interfere




--------------------------------------------------------------------------------




with the relationship between the Company or any Company Affiliate and any
employee thereof. Anything to the contrary notwithstanding, the Company agrees
that (i) the Executive's responding to an unsolicited request from any former
employee of the Company for advice on employment matters; and (ii) the
Executive's responding to an unsolicited request for an employment reference
regarding any former employee of the Company from such former employee, or from
a third party, by providing a reference setting forth his personal views about
such former employee, shall not be deemed a violation of this Section 7(c);
provided that neither the Executive nor any employer of the Executive hires or
otherwise engages such former employee to perform services.
(ii)During the Non-Compete Period, the Executive shall not, directly or
indirectly, solicit, induce or attempt to solicit or induce any Customer,
supplier, licensee or contractor of the Company or any Company Affiliate to
cease or reduce doing business with the Company or such Company Affiliate, or in
any way interfere or attempt to interfere with the relationship between any such
Customer, supplier, licensee or, contractor, on the one hand, and the Company or
any such Company Affiliate, on the other hand; provided, however, that nothing
contained in this Section 9(c)(ii) shall be deemed to prohibit the Executive
from soliciting any Customer, supplier, licensee or contractor to the extent
such solicitation does not arise out or relate to an activity that is prohibited
by Section 9(d).
(d)Non-Competition.
(i)During the Non-Compete Period, the Executive shall not, directly or
indirectly (A)  manage, control, participate in, consult with, render services
for (whether as an employee, consultant, advisor or otherwise), or in any manner
engage in or represent any business competing with the Company or any direct or
indirect subsidiary of the Company at the time of the Executive's termination of
employment (or any new business that has been approved by the Board at such
time), or (B) own an interest in any entity described in Section 7(d)(i)(A);
provided, however, that Executive may own, as a passive investor, securities of
any such entity that has outstanding publicly traded securities so long as the
Executive's direct holdings in any such entity shall not in the aggregate
constitute more than two percent (2%) of the voting power of such entity. The
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Company, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Company and equitable enforcement of the covenant would be proper.
(ii)If the restrictions contained in this Section 7 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, this Section 7 shall
be modified to be effective for the maximum period of time for which it may be
enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.
(e)Publicity. During the Employment Period, the Executive will grant to the
Company the right to use, in a reasonable and appropriate manner, the
Executive's name and likeness, as set forth on Appendix I attached hereto.
(f)Enforcement. The Executive acknowledges that in the event of any breach of
this Section 7, the business interests of the Company and the Company Affiliates
will be irreparably injured, the full extent of the damages to the Company and
the Company Affiliates will be impossible to ascertain, monetary damages will
not be an adequate remedy for the Company and the Company Affiliates, and the
Company will be entitled to enforce this Agreement by a temporary, preliminary
and/or permanent injunction or other equitable relief, without the necessity of
posting bond or security, which the Executive expressly waives. The Executive
understands that the Company may waive some of the requirements expressed in




--------------------------------------------------------------------------------




this Agreement, but that such a waiver to be effective must be made in writing
and should not in any way be deemed a waiver of the Company's right to enforce
any other requirements or provisions of this Agreement.
8.Termination of Employment.
(a)Permitted Terminations. The Employment Period and the Executive's employment
hereunder may be terminated under the following circumstances:
(i)Death. The Executive's employment hereunder shall terminate automatically
upon the Executive's death.
(ii)By the Company.
(A)Disability. The Company may terminate the Executive's employment if the
Executive shall have been substantially unable to perform the Executive's
material duties hereunder by reason of illness, physical or mental disability or
other similar incapacity, which inability shall continue for 120 consecutive
days or 180 days in any twelve (12)-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive the
Executive's compensation and benefits hereunder, reduced by any benefits payable
to the Executive under any applicable disability insurance policy or plan); or
(B)With Cause or Without Cause. The Company may terminate the Executive's
employment with Cause or without Cause.
(iii)By the Executive. The Executive may resign for any reason (including Good
Reason) or for no reason.
(iv)Expiration of the Term. Expiration of the Employment Period due to the
Company or the Executive's Non-Renewal.
(b)Termination. Any Non-Renewal shall be communicated pursuant to Section 2. Any
termination of the Executive's employment by the Company or resignation by the
Executive (other than because of the Executive's death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. Termination of the
Executive's employment shall take effect on the Date of Termination. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.
(c)Upon the termination of Executive's employment for any reason, unless
otherwise requested by the Board, Executive will be deemed to have resigned from
any executive positions held at the Company and the Company Affiliates (but
shall not be deemed to have resigned from the Board) voluntarily, without any
further required action by Executive, as of the date of such termination and
Executive, at the Board's request, will execute any documents necessary or
appropriate to give effect to or confirm such resignation(s).
9.Compensation Upon Termination.
(a)Termination by the Company for Cause, Termination by the Executive without
Good Reason or Non-Renewal by the Executive. If, during the Employment Period,
the Company terminates the Executive's employment for Cause, the Executive
resigns without Good Reason or upon the Executive's Non-Renewal, the Company
shall pay to the Executive the Accrued Benefits. Except as set forth herein, the
Company shall have no further obligations to the Executive under this Agreement.
(b)Termination by the Company without Cause, Resignation by the Executive for
Good Reason or Non-Renewal by the Company. Subject to Section 9(c), if the
Executive's employment is terminated during the Employment Period by the Company
for a reason other than Cause or Disability, if the Executive resigns for Good
Reason or upon the Company's Non-Renewal (collectively, a “Qualifying
Termination”), then in addition to the Company paying the Executive the Accrued
Benefits the Company shall pay the Executive (i) a pro rata portion (based on
the number of days during the applicable fiscal period prior to the Date of
Termination) of the Annual Bonus the Executive would have earned absent such




--------------------------------------------------------------------------------




termination, with such payment to be made at the time it would have been made
absent such termination in accordance with Section 5(b) (the “Pro-Rata Bonus”),
(ii) a cash lump sum in an amount equal to the product of (A) the sum of the
Executive's Base Salary and the Target Bonus, multiplied by (B) the Severance
Multiple (the “Cash Severance”); and (iii) during the period Executive elects
continued welfare coverage pursuant to COBRA, a monthly payment, in cash, equal
to 150% of the monthly premiums for continued health care and dental coverage
pursuant to COBRA for up to 18 months following the Date of Termination (the
“Monthly Payments”). Additionally, all of the Executive's equity awards shall
vest in full and become free of restrictions; provided that any awards (other
than stock options and SARs) that are intended to meet the performance-based
exception under Section 162(m) of the Code will be treated in accordance with
the terms of the applicable award agreement; and provided further that any stock
options and SARs shall remain exercisable for the lesser of three years from the
Date of Termination and the remainder of their original full terms
(collectively, the “Equity Benefits”).
(c)Release. As a condition to the Company providing the Executive with Pro-Rata
Bonus, Cash Severance, Monthly Payments and Equity Benefits (collectively, the
“Severance Benefits”), the Executive must execute and deliver a release of
claims substantially in the form attached hereto as Exhibit B (the “Release”)
and such Release must become irrevocable within 60 days of the Date of
Termination (the “Release Requirement”); it being understood that the Release
shall be delivered to the Executive for execution within 5 business days of the
Date of Termination. The Monthly Payments shall commence promptly after the
Release becomes irrevocable; provided that to the extent required by Section
409A of the Code, such payments shall commence, as applicable, on the 60th day
following the Date of Termination with the first payment including all Severance
Benefits that, absent the Release Requirement, would have been paid before such
payment date. Subject to the first sentence of this Section 9(c), the Cash
Severance will be payable (i) in a lump sum as soon as practicable (but in no
event later than sixty (60) days following the Date of Termination) based on the
Severance Multiple determined as of the time of the Qualifying Termination, and
(ii) if the Qualifying Termination occurs during the six-month period prior to a
Change in Control and as a result of such Change in Control the Severance
Multiple is higher than determined at the time of the Qualifying Termination,
then the increment in the amount of Cash Severance resulting from the higher
Severance Multiple shall be payable in a lump sum upon the consummation of the
Change in Control.
(d)Termination due to the Executive's Death or Termination by the Company due to
the Executive's Disability. If the Executive's employment is terminated during
the Employment Period due to the Executive's death or termination by the Company
due to the Executive's Disability, then the Executive shall be entitled to the
Accrued Obligations, Pro-Rata Bonus and Equity Benefits.
(e)No Offset. In the event of termination of his employment, the Executive shall
be under no obligation to seek other employment and there shall be no offset
against amounts due to him on account of any remuneration or benefits provided
by any subsequent employment he may obtain. The Company's obligation to make any
payment pursuant to, and otherwise to perform its obligations under, this
Agreement shall not be affected by any offset, counterclaim or other right that
the Company or its affiliates may have against him for any reason.
10.Certain Additional Payments by the Company.
(a)If it is determined that any benefit provided to the Executive or payment or
distribution by or for the account of the Company to or for the benefit of the
Executive, whether provided, paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (each such benefit,
payment, or distribution, excluding the Gross-Up Payments, a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax
resulting from any action or inaction by the Company (such excise tax, together
with any such interest and penalties, collectively, the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross‑Up
Payment”) in an amount such that after payment by the Executive of the Excise
Tax and all other income, employment, excise and other taxes that are imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the sum of (i) the Excise




--------------------------------------------------------------------------------




Tax imposed upon the Payments and (ii) the product of any deductions disallowed
because of the inclusion of the Gross-up Payment in the Executive's adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made.
Notwithstanding the foregoing, (i) if the total “parachute payments” (within the
meaning of Section 280G(b)(2) of the Code) do not exceed 110% of the so-called
safe harbor amount (i.e., three times the “base amount,” as defined in Section
280G(b)(3) of the Code), as determined pursuant to Section 280G of the Code, the
Payments will be cut back so that no Excise Tax is imposed and (ii) this
Section 10 shall not apply in the case of a change in ownership or effective
control (as defined for purposes of Section 280G of the Code) that is the result
of an accretion in the percentage of the total voting power held by a
Substantial Stockholder (or more than one Substantial Stockholder acting as a
group) that occurs by reason of the automatic (or compelled) conversion (or
exchange) of Class B Stock of the Company into (or for) Class A Stock. In order
to comply with Section 409A of the Code, the payment reduction contemplated in
clause (i) of the preceding sentence shall be implemented by determining the
Parachute Payment Ratio for each Payment and then reducing the Payments in order
beginning with the Payment with the highest Parachute Payment Ratio. For
Payments with the same Parachute Payment Ratio, such Payments shall be reduced
based on reverse chronological order of payment. For Payments with the same
Parachute Payment Ratio and the same time of payment, such Payments shall be
reduced on a pro rata basis (but not below zero) prior to reducing Payments with
a lower Parachute Payment Ratio.
(b)Subject to the provisions of Section 10(c), all determinations required to be
made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be used
in arriving at such determination, shall be made by the Company's independent,
certified public accounting firm or such other nationally recognized accounting
firm as may be designated by the Executive which is reasonably acceptable to the
Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. If the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting a change
in the ownership or effective control (as defined for purposes of Section 280G
of the Code) of the Company, the Executive shall appoint another nationally
recognized accounting firm which is reasonably acceptable to the Company to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 10, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm's
determination, but in any event no later than 30 days after the end of the year
in which the Executive pays any tax imposed pursuant to Section 4999 of the
Code. Any determination by the Accounting Firm shall be binding upon the Company
and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that additional Gross-Up Payments
shall be required to be made to compensate the Executive for amounts of Excise
Tax later determined to be due, consistent with the calculations required to be
made hereunder (an “Underpayment”). If the Company exhausts its remedies
pursuant to Section 10(c) and the Executive is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
(c)The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the




--------------------------------------------------------------------------------




Executive in writing prior to the expiration of such period that they desire to
contest such claim, the Executive shall:
(i)give the Company any information reasonably requested by the Company relating
to such claim;
(ii)take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
(iii)cooperate with the Company in good faith effectively to contest such claim;
and
(iv)permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties incurred in connection
with such contest) and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.
11.Indemnification. During the Employment Period and thereafter, the Company
agrees to indemnify and hold the Executive and the Executive's heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys' fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive's service as an
officer, director or employee, as the case may be, of the Company, or the
Executive's service in any such capacity or similar capacity with an affiliate
of the Company or other entity at the request of the Company, both prior to and
after the Effective Date, and to promptly advance to the Executive or the
Executive's heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive's behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Company. During the Employment Period and thereafter, the Company also shall
provide the Executive with coverage under its current directors' and officers'
liability policy to the same extent that it provides such coverage to its other
executive officers. If the Executive has any knowledge of any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, as to which the Executive may request indemnity under this
provision, the Executive will give the Company prompt written notice thereof;
provided that the failure to give such notice shall not affect the Executive's
right to indemnification. The Company shall be entitled to assume the defense of
any such proceeding and the Executive will use reasonable efforts to cooperate
with such defense. To the extent that the Executive in good faith determines
that there is an actual or potential conflict of interest between the Company
and the Executive in connection with the defense of a proceeding, the Executive
shall so notify the Company and shall be entitled to separate representation at
the Company's expense by counsel selected by the Executive (provided that the
Company may reasonably object to the selection of counsel within ten
(10) business days after notification thereof) which counsel shall cooperate,
and coordinate the defense, with the Company's counsel and minimize the expense
of such separate representation to the extent consistent with the Executive's
separate defense. This Section 11 shall continue in effect after the termination
of the Executive's employment or the termination of the Employment Period.
12.Attorney's Fees. The Company shall advance the Executive (and his
beneficiaries) for any and all reasonable costs and expenses (including without
limitation attorneys' fees and other charges of counsel) incurred by the
Executive (or any of his beneficiaries) in resolving any controversy, dispute or
claim arising out of or relating to this Agreement, any other agreement or
arrangement between the Executive and the Company or any Company Affiliate
arising out of or relating to his employment with the Company or any Company
Affiliate, the Executive's employment with the Company, or the termination
thereof; provided that the Executive shall reimburse the Company any advances on
a net after tax basis to cover expenses incurred by the Executive for claims
brought by the Executive in the event the Executive does not prevail




--------------------------------------------------------------------------------




on any material issue in such controversy, dispute or claim. Pending the
resolution of any such claim, the Executive (and his beneficiaries) shall
continue to receive all payments and benefits described in Section 5 of this
Agreement. This Section 12 shall continue in effect after the termination of the
Executive's employment or the termination of this Agreement. Nothing contained
in this Section 12 shall be deemed to limit the obligation of the Company to
advance expenses (including reasonable attorneys' fees) to the Executive (or his
beneficiaries) as and when required by Section 11.
13.Notices. All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:
(i)    If to the Company:


ViSalus, Inc.
340 East Big Beaver
Troy, Michigan 48083
Attn: Board of Directors
            
With a copy (which shall not constitute notice) to:


Finn Dixon & Herling LLP
177 Broad Street
Stamford, Connecticut 06901
Attention: Harold B. Finn III


(ii)    If to the Executive:


Ryan Blair
Address last shown on the Company's records


With a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Scott Price


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


14.Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
15.Other Agreements. The provisions of this Agreement shall supersede the terms
of any plan, policy, agreement, award or other arrangement of the Company
(whether entered into before or after the Effective Date) to the extent
application of the terms of this Agreement is more favorable to the Executive.




--------------------------------------------------------------------------------




Additionally, no plans or arrangements referenced herein and no plans or
arrangements of the Company shall impose more restrictive or burdensome terms
and obligations on the Executive as those provided for herein.
16.Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, and 9 through 25 shall survive the
termination of the Employment Period. In addition, all obligations of the
Company to make payments hereunder shall survive any termination of the
Employment Period on the terms and conditions set forth herein.
17.Assignment. The rights and obligations of the parties to this Agreement shall
not be assignable or delegable, except that (i) in the event of the Executive's
death, the personal representative or legatees or distributees of the
Executive's estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place (unless the
Agreement is binding on the successor by operation of law).
18.Binding Effect. Subject to any provisions hereof restricting assignment, this
Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
19.Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the party against whom
enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
20.Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
21.Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Michigan (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply); provided however, that the rights and obligations of the
parties and any claims or disputes relating to the equity awards granted
pursuant to Section 5(c) or the Equity Benefits shall be governed by the laws of
the State of Nevada (but not including any choice of law rule thereof that would
cause the laws of another jurisdiction to apply).
22.Entire Agreement. This Agreement constitutes the entire agreement among the
parties and supersedes any prior correspondence or documents evidencing
negotiations between the parties (including, without limitation all prior
employment agreements between the Executive and the Company), whether written or
oral, and any and all understandings, term sheets, agreements or representations
by or among the parties, whether written or oral, that may have related in any
way to the subject matter of this Agreement.
23.Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
24.Withholding. The Company may deduct and withhold from the compensation
payable to Executive hereunder any and all applicable federal, state, and local
income and employment withholding taxes and any other amounts required to be
deducted or withheld by the Company under applicable statute or regulation.
25.Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted




--------------------------------------------------------------------------------




to be in compliance therewith. If the Executive notifies the Company (with
specificity as to the reason therefor) that the Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Code Section 409A and the Company concurs with such belief or
the Company (without any obligation whatsoever to do so) independently makes
such determination, the Company shall, after consulting with the Executive,
reform such provision to attempt to comply with Code Section 409A through good
faith modifications to the minimum extent reasonably appropriate to conform with
Code Section 409A. To the extent that any provision hereof is modified in order
to comply with Code Section 409A, such modification shall be made in good faith
and shall, to the maximum extent reasonably possible, maintain the original
intent and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A. With respect to any payment or benefit
considered to be nonqualified deferred compensation under Section 409A, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” Notwithstanding anything to the contrary in this Agreement, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Code Section 409A payable on account of
a “separation from service,” such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive's death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 25 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
To the extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, (A) all expenses or other reimbursements hereunder shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Executive, (B) any right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year. For purposes of Code Section 409A, the Executive's right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments. Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Company. Notwithstanding any other provision
of this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A be subject to offset by any other amount unless otherwise
permitted by Code Section 409A.
26.Definitions.
“Accrued Benefits” means (i) Base Salary through the Date of Termination; (ii)
accrued and unused vacation pay; (iii) any earned but unpaid Annual Bonus with
respect to any fiscal year ending prior to the Date of Termination; (iv) any
amounts owing to the Executive for reimbursement of expenses properly incurred
by the Executive prior to the Date of Termination and which are reimbursable in
accordance with Section 6; and (v) any other benefits or amounts due and owing
to the Executive under the terms of any plan,




--------------------------------------------------------------------------------




program or arrangement of the Company. Amounts payable pursuant to the clauses
(i) - (iii) shall be paid promptly after the Date of Termination and all other
amounts will be paid in accordance with the terms of the applicable plan,
program or arrangement (as modified by this Agreement).
“Cause” shall be limited to the following events: (i) the willful and continued
failure of the Executive to perform substantially the Executive's duties to the
Company after being given at least 30 days notice and an opportunity to cure;
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company; or
(iii) the conviction of or plea of guilty or nolo contendere to a charge of
commission of a felony (other than a traffic violation). Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless (A) written notice stating the basis for the termination is
provided to the Executive, (B) the Executive has an opportunity to be heard with
counsel before the full Board prior to any vote regarding the existence of
Cause, and (C) there is a vote of a majority of the members of the Board to
terminate the Executive for Cause.
“Change in Control” shall have the meaning set forth in the Company's 2012
Omnibus Incentive Plan. In addition, with respect to the Executive, the
following event shall also constitute a Change in Control: “Unless the Executive
has voted in favor thereof or has otherwise consented thereto, the consummation
of a merger, consolidation, consolidation or reorganization involving (A) the
Company or (B) the issuance of stock by the Company, unless, immediately
following such merger, consolidation or reorganization, (x) those who were
stockholders of the Company immediately before such merger, consolidation or
reorganization (the “Surviving Stockholders”) own, directly or indirectly, at
least 50% of the combined voting power of the company(ies) resulting from such
merger, consolidation or reorganization, and (y) such Surviving Stockholders
hold their combined voting power of the companies resulting from such merger,
consolidation or reorganization in substantially the same proportions vis a vis
one another as such Surviving Stockholders held their voting power of the
Company immediately before such merger, consolidation or reorganization.”
“Class A Stock” means the Class A common stock, $0.01 par value per share, of
the Company Series A Redeemable Convertible Preferred Stock, par value $0.01 per
share, of the Company.
“Class B Stock” means the Class B common stock, $0.01 par value per share, of
the Company and the Series B Redeemable Convertible Preferred Stock, par value
$0.01 per share, of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.
“Confidential Information” means trade secrets or proprietary information
belonging to the Company or any Company Affiliate and other confidential
financial or product information, operating budgets, strategic plans or research
methods, processes, formulae, technology, designs, personnel data, projects or
plans, pricing and profit margins, vendors, Customers, partners, and non-public
information regarding personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions and other intellectual property, in
each case, received by the Executive in the course of his employment by the
Company or in connection with his duties with the Company. Notwithstanding
anything to the contrary contained herein, the general skills, knowledge and
experience gained during the Executive's employment with the Company,
information publicly available or generally known within the industry or trade
in which the Company competes and information or knowledge possessed by the
Executive prior to his employment by the Company, shall not be considered
Confidential Information. Confidential Information shall not be deemed




--------------------------------------------------------------------------------




to have been published merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination.
“Customer” means any person or entity that is purchasing goods or receiving
services from the Company and/or any Company Affiliate. For the avoidance of
doubt, it is acknowledged and agreed that the term “Customer” includes a member
of the Company's (or a Company Affiliate's) independent promoter sales force.
“Date of Termination” means (i) if the Executive's employment is terminated by
the Executive's death, the date of the Executive's death; (ii) if the
Executive's employment is terminated because of the Executive's Disability,
30 days after Notice of Termination, provided that the Executive shall not have
returned to the performance of the Executive's duties on a full-time basis
during such 30-day period; or (iii) if the Executive's employment is terminated
by the Company pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination.
“Effective Date” means October 1, 2012.
“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
material diminution in positions, duties, responsibilities, authority from (A)
those in effect as of the Effective Date or (B) those in effect, on other than a
temporary or interim basis, by reason of the appointment of the Executive after
the Effective Date to a new position or positions or the delegation to the
Executive after the Effective Date of new duties, responsibilities or
authorities, in each case by or with the consent of the Board; (ii) the failure
to re-elect the Executive to the Board; (iii) the Executive no longer reporting
directly and exclusively to the Board; (iv) material reduction in the
Executive's Base Salary, Target Incentive Opportunity or other compensation and
benefits; (v) relocation of the Executive's principal place of employment out of
Troy, Michigan (other than a relocation to a California metropolitan area or the
New York City metropolitan area); or (vi) any other material breach of this
Agreement. In order to invoke a termination for Good Reason, the Executive must
provide the Company with notice of the circumstances constituting Good Reason
within 90 days of the Executive becoming aware of such circumstances, the
Company must fail to cure such circumstances (in all respects) within 30 days of
the Executive's notice, and the Executive must terminate his employment within
30 days following the expiration of the Company's cure period.
“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four (24) months after the earlier of the expiration of the
Employment Period or the Executive's Date of Termination.
“Parachute Payment Ratio” means a fraction the numerator of which is the value
of the applicable Payment for purposes of Section 280G of the Code and the
denominator of which is the nominal value of such Payment.
“Severance Multiple” shall equal the greater of (x) two and (y) the number of
whole and partial months remaining in the Employment Period divided by twelve
(12); provided that the Severance Multiple shall not exceed three (3); and
provided further that the Severance Multiple shall be three (3) if the
Qualifying Termination occurs during the six-month period prior to a Change in
Control or the two-year period following a Change in Control.
“Substantial Stockholder” shall have the meaning set forth in the Company's 2012
Omnibus Incentive Plan.






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


VISALUS, INC.




By:______________________________
Name:
Title:


EXECUTIVE


            
_________________________________
Ryan Blair












EXHIBIT A
EQUITY AWARD AGREEMENTS












EXHIBIT B
RELEASE


I understand and agree completely to the severance payment terms set forth in
the Employment Agreement (the “Employment Agreement”) dated
____________________, by and between me and ____________ (the “Company”). I
understand that I am not entitled to any severance payments if I do not sign
this Release and return it to the Company pursuant to the terms set forth in
Section 9(c) of the Employment Agreement.
Section 1.
General Release and Knowing Waiver of Employment-Related Claims. For and in
consideration of the severance payments and any other benefits I am eligible to
receive from the Company, I, on my own behalf and on behalf of my successors and
assigns (collectively referred to as “Releasor”), hereby release and forever
discharge the Company, its stockholders, predecessors, successors and
affiliates, and their officers, directors, agents, representatives, employees,
consultants and advisors (collectively referred to as “Releasee”), from any and
all claims, counterclaims, demands, debts, actions, causes of action, suits,
expenses, costs, attorneys' fees, damages, indemnities, obligations and/or
liabilities of any nature whatsoever, whether known or unknown, which Releasor





--------------------------------------------------------------------------------




ever had, now has or hereafter can, shall or may have against Releasee, for,
upon or by reason of any matter, cause or thing whatsoever from the beginning of
the world to the day of the date of this Release, including, but not limited to,
the following:
(a) all such claims and demands directly or indirectly arising out of or in any
way connected with my employment with the Company or the termination of that
employment;
(b) all such claims and demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company Carve out any
equity awards that will survive the termination., vacation pay, fringe benefits,
expense reimbursements, severance pay and/or any other form of compensation;
(c) any claims arising under any federal, state or local law, statute or
ordinance, including, without limitation, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Civil Rights Act of
1991, the Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement
Income Security Act of 1974, the Family and Medical Leave Act of 1993, and the
Consolidated Omnibus Budget Reconciliation Act of 1985 and any applicable state
or local statutes, including the [INSERT STATE STATUTES]; and
(d) any claims for breach of contract, express or implied, including any claim
for breach of any implied covenant of good faith and fair dealing, constructive
discharge, discrimination, harassment, fraud, defamation, intentional tort,
emotional distress and negligence.
Notwithstanding the foregoing, nothing herein releases any claim Releasor has or
may have against Releasee regarding the performance or non-performance of
obligations arising under the Employment Agreement, and nothing in this Release
shall prevent me from enforcing my rights to my non-forfeitable accrued benefits
(within the meaning of Sections 203 and 204 of ERISA) under any Company
tax-qualified retirement plan, receive continuation coverage pursuant to COBRA,
or under Sections 9, 10, 11, or 12 of the Employment Agreement
Also, Releasor does not release any claims against Releasee that may arise after
this Release has become effective.
1.
Representation by Counsel and Review Period. I have been advised to consult
independent legal counsel before signing this Release, and I hereby represent
that I have executed this Release after having the opportunity to consult
independent counsel and after considering the terms of this Release for
[twenty-one (21) days] (although I may choose to voluntarily execute this
Release earlier). I further represent and warrant that I have read this Release
carefully, that I have discussed it or have had reasonable opportunity to
discuss it with my counsel, that I fully understand its terms, and that I am
signing it voluntarily and of my own free will.

2.[Right to Revoke Release. This Release shall not become effective until the
eighth day following the date on which I have executed it, provided that I have
not revoked it, and I may at any time prior to that effective date revoke this
Release by delivering written notice of revocation to [Insert name and contact
information].][Include if Executive is 40 or older at the time Release is
signed.]
3.Consideration for Release. I acknowledge that the consideration for this
Release is consideration to which I would not otherwise be entitled and is in
lieu of any rights or claims that I may have with respect to any other
remuneration from the Company.
4.Representation Concerning Filing of Legal Actions. I represent that, as of the
date of this Release, I have not filed any lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against the Company or any of
the other Releasees in any court or with any governmental agency.




--------------------------------------------------------------------------------




5.Continuing Obligations Concerning Confidential Information and Company
Property. I acknowledge and agree that I remain subject to the restrictive
covenants contained in Section 7 of the Employment Agreement, each of which
survives the termination of my employment.
6.Amendment of Release. This Release may not be amended or modified except by a
writing signed by _____________, on behalf of the Company, and me.
7.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of ____________ without regard to principles of
conflicts of laws thereunder.
8.Neutral Interpretation. This Release shall be interpreted in a neutral manner,
and not more strongly for or against any party based upon the source of the
draftsmanship of the Release.
9.Headings. The various headings in this Release are inserted for convenience
only and are not part of the Release.
10.Intended Third-Party Beneficiaries. The Releasees are intended third party
beneficiaries of this Agreement.
11.No Admission of Liability. Releasor agrees that this Release, and performance
of the acts required by it, does not constitute an admission of liability,
culpability, negligence or wrongdoing on the part of anyone, and will not be
construed for any purpose as an admission of liability, culpability, negligence
or wrongdoing by any party and/or by any party's current, former or future
parents, subsidiaries, related entities, predecessors, successors, officers,
directors, stockholders, agents, employees and assigns.
Dated:    This ____ day of _________________, 20___.
WITNESSES:
            
Name:


ACKNOWLEDGMENT




STATE OF______________                )
) SS:
CITY AND COUNTY OF_______________    )


I, ___________________________, a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY that _____________ appeared before me this
day in person, and acknowledged that he signed and delivered the said instrument
as his own free and voluntary act for the uses and purposes therein set forth.


GIVEN under my hand and Notarial Seal this ___ day of _______________, 20___.




_____________________________________
Notary Public




My Commission Expires:


_____________________
APPENDIX I






--------------------------------------------------------------------------------




PUBLICITY


During the Employment Period, and, thereafter in the event that the Employment
Period terminates by reason of the death or disability of the Executive, the
Company may, without paying additional compensation to the Executive or his
estate, use the name and likeness of the Executive, and books about the
Executive that have been produced at the expense of the Company, in connection
with the promotion of the products of the Company, subject to the approval of
the Executive (or his estate), which shall not be unreasonably withheld.




